Citation Nr: 1108097	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Muskogee, Oklahoma that denied the Veteran's claim of entitlement to TDIU.

On his April 2009 Form 9 appeal, the Veteran requested a videoconference Board hearing at the RO located in Muskogee, Oklahoma.  Subsequently, in October 2010, the Veteran filed a written request to cancel the scheduled Board hearing.  Based thereon, the Veteran's request for a Board hearing is considered withdrawn, and his claim is ready for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2010); see 38 C.F.R. §§  3.340(a), 3.341(a) (2010).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).

The Veteran claims entitlement to TDIU.  Specifically, he claims that he is unable to work due to his service-connected posttraumatic stress disorder (PTSD), which is currently rated as 50 percent disabling (and his combined rating is currently 90 percent, see June 2009 rating decision).  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claims.  

As noted above, the Veteran claims that he is unable to work due to his service-connected PTSD.  The Veteran was provided with a VA examination in July 2008 (QTC) relating to his claim.  The July 2008 VA examination report reflects that, on the one hand, the examiner noted that the Veteran is "unable to maintain employment," but a few sentences later, the examiner went on to note that the Veteran stated that he was currently working, that he had been employed as a Veteran's Representative for 13 years, that his relationship with his supervisor and co-workers was good, and that he had taken leave in October 2007 "because of the patient's physical condition," without elaborating on which physical condition.   The examiner went on to opine that the Veteran's PTSD caused occupational impairment, but did not get into any more detail regarding the level of occupational impairment caused by the Veteran's PTSD.  

The Board finds that in light of the above, it is not entirely clear whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  See 38 C.F.R. § 4.16(a) (2010).  Based thereon, the Board finds that a remand is necessary to obtain a new VA examination to clarify whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  See Gary v. Brown, 7 Vet. App. 229 (1994)(VA examination for TDIU should generally address the extent of functional and industrial impairment from the veteran's service-connected disabilities); Friscia v. Brown, 7 Vet. App. 294 (1994) (duty to supplement the record by obtaining a VA examination that includes an opinion on what effect the appellant's service-connected disability has on his ability to work).

The Board acknowledges several records associated with the claims file after the July 2008 VA examination was performed that indicate that the Veteran may have some level of occupational impairment due to difficulties with his balance and vision as a result of an acoustic neuroma.  See Medical Certification for Employee, Dr. D.M., December 2007 ("unable to drive and unsteady on his feet"); Private Treatment Record, Dr. D.M., April 2008 ("it is going to be very difficult for him to independently work"); Form 119, Report of Contact, October 2008 (Veteran reported experiencing certain problems with his balance at work and falling on his right side).  The Board also notes that the issue of entitlement to service connection for the Veteran's acoustic neuroma was separately adjudicated and denied by way of an unappealed April 2005 rating decision.  While the Board finds that a review of the entire claims file by the examiner on remand is necessary, including these records, at the same time, the Board notes that the degree of nonservice-connected disabilities will be disregarded when making a TDIU determination, see Blackburn v. Brown, 4 Vet. App. 395, 398 (1993), and that the key inquiry in this matter is the extent to which the Veteran's service-connected disabilities, including his PTSD, render him unable to secure or follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA compensation examination(s) to determine the effect of his service-connected disabilities, to include his service-connected PTSD, on his employability.  The Veteran's claims folder and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination.  Any tests deemed necessary should be performed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Based on examination findings and other evidence contained in the claims file, the examiner(s) is/are asked to comment on whether it is at least as likely as not the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, to include his service-connected PTSD.  In making this determination, the examiner(s) must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


